F I L E D
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                   APR 1 2005
                               TENTH CIRCUIT
                                                              PATRICK FISHER
                                                                       Clerk

CHIBUEZE C. ANAEME,

      Plaintiff - Appellant,
                                                    No. 04-2237
v.                                        (D.C. No. CIV-03-1406 JB/DJS)
                                                     (D.N.M.)
FLORIDA DEPARTMENT OF
CORRECTIONS; JACKSONVILLE
SHERIFF’S OFFICE;
JACKSONVILLE POLICE
DEPARTMENT; DUVAL COUNTY
PRE-TRIAL DETENTION
FACILITY; JAMES L.
MONTGOMERY CORRECTIONAL
FACILITY; NATHANIEL GLOVER,
JR., individually and in his official
capacity as Sheriff of the Jacksonville
Sheriff’s Office/Jacksonville Police
Department; K. COPELAND,
individually and in her official
capacity as Lieutenant of the
Jacksonville Sheriff’s Office;
OFFICER FOWLER, OFFICER
HENDERSON, OFFICER LEONARD,
OFFICER SMITH, OFFICER JESSE,
OFFICER SCOTT, OFFICER JOE
SCOTT, OFFICER WOLLITZ,
OFFICER C. G. BLUNT, OFFICER D.
BRANTLEY, OFFICER MESSICK,
individually and their official
capacities as Sergeants of the
Jacksonville Sheriff’s Office;
OFFICER ROBERT, OFFICER FRED
FLINSTONE, OFFICER R.W.
REONAS, OFFICER M.J. POWERS,
individually and in their official
capacities as officers of Jacksonville
Sheriff’s Office/Police Department
and the arresting, responding and
reporting officers; OFFICER PAGE,
OFFICER SCHEINHOLDER,
OFFICER AUSTIN, OFFICER J.
GRIFFIS, OFFICER BEESON,
OFFICER TOLLIVER, OFFICER
MCDUFFIE, OFFICER J.M. CRUMP,
II, OFFICER WARREN, OFFICER J.
A. WOOD, OFFICER SALANOS,
OFFICER GLEN, OFFICER
CHAPPELL, OFFICER PRESCOTT,
OFFICER R. L. GREEN, OFFICER
BLANTON, OFFICER W. M.
FIELDS, OFFICER CAMPBELL,
OFFICER SANBORN, OFFICER A.
GORDON, OFFICER T. ATTAWAY,
OFFICER FRANCIS R. COTTON,
OFFICER T. J. GENNELLE,
OFFICER C. MCCRAE, OFFICER J.
EMANUEL, OFFICER R. C.
DICKINSON, OFFICER W. P.
MCDONALD, OFFICER C. R.
SCARPINATI, OFFICER M. L.
GRADY, individually and in their
official capacities and officers of
Jacksonville Sheriff’s Office; MS.
FULSORD, MS. WILLIS, NURSE
MAYES, NURSE PHILLIPS, P.
BROOMFIELD, NURSE BAZELLE,
DENISE HUNT, NURSE JENKINS,
NURSE BROWN, NURSE RHOME,
NELSON AGUILAR, PAC, BRENDA
LUNA, CNP, GOODMAN, M.D.,
OFFICER ACOSTA, OFFICER
DAWKINS, individually and in their
official capacities as Lieutenants of
the Jacksonville Sheriff’s


                                         -2-
Office/Montgomery Correctional
Center; OFFICER BARRETT,
OFFICER LEWIS, OFFICER
ARNETT, OFFICER MANNING,
OFFICE BROWN, OFFICER
MCWATER, OFFICER S. WHITTY,
OFFICER OWENS, OFFICER
MCWATER, individually and their
official capacities as Sergeants of the
Jacksonville Sheriff’s Office;
OFFICER L. HOLSTAD, OFFICER J.
R. LUCK, OFFICER L. ROSS,
OFFICER W. M. CLARY, OFFICER
V. D. PARRISH, OFFICER
MUENCH, OFFICER WANSLEY,
OFFICER J. CHESTNUT, OFFICER
GILPIN, OFFICER LUCAS,
OFFICER SMITH, OFFICER A. D.
FLEMING, OFFICER S. MORGAN,
OFFICER L. MALONE, OFFICER
PARRETT, OFFICER K. B.
ROLLYSON, OFFICER OJEDA,
OFFICER J. M. BALDERSON,
OFFICER RUPRIGHT, OFFICER D.
L. PINKSTON, OFFICER R. S.
WHITE, OFFICER T. MEANS,
OFFICER D. MANN, OFFICER
CONLEY, OFFICER M. MOBLEY,
OFFICER JOHNSON, OFFICER
PFLEINGER, OFFICER E.
WATKINS, OFFICER D. SULLIVAN,
OFFICER LOVINGS, OFFICER
THOMAS, JR., OFFICER D.
BAILEY, OFFICER J. L. COLLINS,
OFFICER ANDREWS, OFFICER
SWINDLE, OFFICER JOHNSON,
OFFICER NIPPER, OFFICER
WILLENBRECHT, individually and in
their official capacities as officers of


                                       -3-
 the Jacksonville Sheriff’s
 Office/MCC; NURSE SMITH,
 NURSE LONG, NURSE VALARIE
 THOMPSON, NURSE JACKSON,
 NURSE MURRELL, NURSE
 HARRISON, NURSE HINES, NURSE
 JUDITH SOFFLER, individually and
 their official capacities as medical
 personnel of the Jacksonville Sheriff’s
 Office/MCC; L. J. SPATES,
 individually and in his official
 capacity as director and employee of
 Jacksonville Sheriff’s Office/MCC;
 STANDARD SECURITY SERVICES,
 K. DRYGEN, D. G. COLE, L. A.
 POINTE, II, JIM TAYLOR,
 individually and their official
 capacities as Lieutenant, Sergeant,
 Security Officer(s) and Officer(s)
 respectively of Standard Security
 Services, Jacksonville, Fl.;
 SMARTLOCKER; WAYNE
 GUELTOGOW, MELINDA,
 individually and in their official
 capacities as Terminal Manager and
 Customer Service
 Representative/Agent, Greyhound Bus
 Terminal, Jacksonville, Fl.,

          Defendants - Appellees.


                            ORDER AND JUDGMENT *



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                           -4-
Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges. **



      Mr. Chibueze Anaeme, a pro se litigant, appeals from the district court’s

sua sponte dismissal without prejudice of his civil rights claim for failure to

prosecute because he failed to properly serve the numerous Defendants. Trial

courts have the discretion to dismiss a case sua sponte for want of prosecution.

See Fed. R. Civ. P. 4(m); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).

We review for an abuse of discretion. Scott v. Hern, 216 F.3d 897, 912 (10th Cir.

2000). We affirm.

      Federal Rule of Civil Procedure 4(m) provides that a district court may

dismiss a case without prejudice where service of process is not effectuated

within 120 days of filing the complaint. Here, nearly six months passed between

the time Mr. Anaeme filed his complaint and when the district court issued its

notice of impending dismissal alerting Mr. Anaeme that proper service had not

been established. Upon receiving the court’s notice, Mr. Anaeme failed to

establish proper service or any cause for why the case should be retained.

      Mr. Anaeme contends that he proceeded in the lawsuit as if he had


      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                         -5-
effectuated proper service and filed motions pertaining to the Defendants non-

response. He also maintains that pursuant to the district court’s notice of

impending dismissal, he called the courtroom deputy (the bottom of the form

advises that “inquiries regarding this notice should be directed to” the named

courtroom deputy with phone number) within the time allowed to cure the service

problem. While this might give us pause as implying that the service problem

could be remedied with a simple phone call, Mr. Anaeme does not so argue, nor

does he argue that he was misled. Cf. Espinoza v. United States, 52 F.3d 838,

842 (10th Cir. 1995) (district court should consider the difficulties inherent in the

service rules for pro se litigants).

      AFFIRMED.

                                        Entered for the Court



                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -6-